Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection module” and “first determination module” in claim 99.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 101 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer-readable medium, which is non-statutory subject matter.  The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term. See MPEP 2111.01 and, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation of “non-transitory” to the claim. Cf. Animals-Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 7, 9, 15, 19, 23, 30, 32, 35, 52, 55, 72, 77 and 99-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0359407) in view of InterDigital, Inc., "Remaining issues on beam management" 3GPP TSG RAN WG1 Meeting #91, Reno, USA, November 27th - December 1st, 2017 - R1-1720630, 13 pages (Hereafter, R1-1720630).

Regarding claim 1, Takeda discloses a method for determining a quasi-co-location reference signal set (Takeda, paragraph [0028]-[0030], TCI includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH), comprising: 
selecting one control resource set (CORESET) from CORESETs comprised in time (Takeda, paragraph [0040], TCI information shows which CORESETs hold QCL relationships; paragraph [0041], CORESET comprised of time domain resources; paragraph [0042], UE monitors DCIs transmitted via downlink control channel in the CORESETs and detects DCI for the UE; paragraph [0063], TCI includes information about the CORESET where the PDCCH is mapped); and 
determining one quasi-co-location reference signal set of one port group according to the selected CORESET (Takeda, paragraph [0028]-[0030], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH; paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH; paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the CORESET where PDCCH is mapped); 
wherein the one port group satisfies at least one of following features: 
the one port group being one demodulation reference signal (DMRS) port group corresponding to one data channel (Takeda, paragraph [0028]-[0030], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH; paragraph [0039], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH), and a time interval between the data channel and control signaling scheduling the data channel being less than a predefined threshold (Takeda, paragraph [0070], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDSCH is QCLed with the CORESET); or 
the one port group being one CSI-RS (Channel state information-reference signal) port group corresponding to one CSI-RS resource (Takeda, paragraph [0028]-[0030], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH; paragraph [0039], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH), and a time interval between the CSI-RS resource and control signaling scheduling the measurement reference resource being less than a predefined threshold (Takeda, paragraph [0070]-[0071], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDCCH is QCLed with the CORESET); 
wherein the CORESETs are CORESETs associated with at least one search space set to be monitored in the one time unit (Takeda, paragraph [0041], CORESET comprised of time domain resources; paragraph [0042], UE monitors DCIs transmitted via downlink control channel in the search spaces in the CORESETs and detects DCI for the UE).

Takeda does not explicitly disclose CORESETs comprised in one time unit

R1-1720630 discloses CORESETs comprised in one time unit (R1-1720630, page 9, section 2.1.2.3, UE can be configured with multiple CORESETs in the same slot).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have multiple CORESETs to be monitored in the same slot in the invention of Takeda.  The motivation to combine the references would have been to monitor multiple transmission beams.

Regarding claim 4, Takeda in view of R1-1720630 discloses the method of claim 1, wherein the one time unit comprises: 
the latest time unit of the data channel or CSI-RS resource which comprises at least one CORESET satisfying a first predefined feature (Takeda, Fig. 1A, DCI in same CC [frequency BW] as PDSCH;  paragraph [0041], CORESET comprised of time domain resources; paragraph [0042], UE monitors DCIs transmitted via downlink control channel in search spaces in the CORESETs and detects DCI for the UE; paragraph [0063], TCI includes information about the CORESET where the PDCCH is mapped); 
wherein the control CORESET satisfying the first predefined feature comprises one of: 
a CORESET lying within a same frequency bandwidth as the one port group, belonging to a CORESET group and being associated with at least one search space set monitored by a first communication node in the latest time unit (Takeda, Fig. 1A, DCI in same CC [frequency BW] as PDSCH; paragraph [0040], information shows which CORESETs hold QCL relationships; paragraph [0041], CORESET comprised of time domain resources; paragraph [0042], UE monitors DCIs transmitted via downlink control channel in search spaces in the CORESETs and detects DCI for the UE; paragraph [0063], TCI includes information about the CORESET where the PDCCH is mapped), wherein the first communication node is a receiving node of the port group unit (Takeda, Fig. 1A, DCI in same CC [frequency BW] as PDSCH; paragraph [0056], user terminal receives the PDSCH); or 
a CORESET lying within a same frequency bandwidth as the port group, and being associated with at least one search space set monitored by a first communication node in the latest time unit (Takeda, Fig. 1A, DCI in same CC [frequency BW] as PDSCH; paragraph [0041], CORESET comprised of time domain resources; paragraph [0042], UE monitors DCIs transmitted via downlink control channel in search spaces in the CORESETs and detects DCI for the UE; paragraph [0063], TCI includes information about the CORESET where the PDCCH is mapped), wherein the first communication node is a receiving node of the port group (Takeda, Fig. 1A, DCI in same CC [frequency BW] as PDSCH; paragraph [0056], user terminal receives the PDSCH).

Regarding claim 5, Takeda in view of R1-1720630 discloses the method of claim 4, wherein the selecting one CORESET from CORESETs comprised in the one time unit comprises: selecting one CORESET having a lowest CORESET identifier from the CORESETs satisfying the first predefined feature comprised in the one time unit (Takeda, paragraph [0070], CORESET having the lowest index).

Regarding claim 7, Takeda in view of R1-1720630 discloses the method of claim 1, wherein the determining one quasi-co-location reference signal set of the one port group according to the selected CORESET comprises: determining the quasi-co-location reference signal set of the one port group according to a quasi-co-location reference signal set of demodulation reference signals of the one control resource (Takeda, paragraph [0028]-[0030], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port group for the PDSCH; paragraph [0039], TCI state includes information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH).

Regarding claim 9, Takeda in view of R1-1720630 discloses the method of claim 1, wherein the one port group corresponds to one CORESET group comprising the CORESET in which control information scheduling the data channel or the CSI-RS resource is located (Takeda, paragraph [0033], DCI used for PDSCH scheduling includes TCI state; paragraph [0040], TCI information shows which CORESETs hold QCL relationships; paragraph [0070]-[0071], DMRS port for the PDSCH is QCLed with the CORESET having the lowest index number; CORESET with second stage DCI is QCLed with the CORESET having the lowest index number).

Regarding claim 15, Takeda in view of R1-1720630 discloses the method of claim 4, wherein the CORESET group comprises the CORESET in which control information scheduling the data channel or the CSI-RS resource is located (Takeda, paragraph [0033], DCI used for PDSCH scheduling includes TCI state; paragraph [0040], TCI information shows which CORESETs hold QCL relationships; paragraph [0070]-[0071], DMRS port for the PDSCH is QCLed with the CORESET having the lowest index number; CORESET with second stage DCI is QCLed with the CORESET having the lowest index number).

Regarding claim 19, Takeda in view of R1-1720630 discloses the method of claim 1, wherein in condition that the time interval between a data channel or a CSI-RS resource and control signaling scheduling the channel or signal is less than a predefined threshold (Takeda, paragraph [0070], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDSCH is QCLed with the CORESET), the method further comprises: 
determining at least P quasi-co-location reference signal sets of P-type port groups, P is an integer greater than or equal to 2, and the P port groups comprise a first-type port group and a second-type port group (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH; paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH); 
determining a first quasi-co-location reference signal set of the first-type port group according to a first-type parameter (Takeda, paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH; paragraph [0070]-[0071], PDCCH is QCLed with the CORESET); and 
determining a second quasi-co-location reference signal set of the second-type port group according to a second-type parameter (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH); 
wherein the first-type parameter is a quasi-co-location reference signal set of a demodulation reference signal of a CORESET (Takeda, paragraph [0039], TCI state includes QCL information about DL-RSs that hold a QCL relationship with a DMRS port for the PDCCH; paragraph [0070]-[0071], PDCCH is QCLed with the CORESET), the second-type parameter does not comprise the quasi-co-location reference signal set of the demodulation reference signal of the CORESET (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH), and the channel or signal comprises at least one port group of the P port groups (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH).

Regarding claim 23, Takeda in view of R1-1720630 discloses the method of claim 19, further comprising at least one of: 
determining the second quasi-co-location reference signal set according to a fifth quasi-co-location reference signal set notified by first control signaling, wherein the first control signaling comprises higher layer control signaling (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH, TCI state configured through RRC signaling); or 
determining the type of a port group according to second control signaling and/or a predefined rule (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH).

Regarding claim 30, Takeda in view of R1-1720630 discloses the method of claim 19, wherein at least one quasi-co-location reference signal set of at least one port group in the P-type port groups is determined according to at least one piece of the following parameter information: 
a maximum number of port groups comprised in the channel or signal; 
a method for determining the quasi-co-location reference signal set of each port group of one channel or signal in response to the time interval between the control information scheduling the channel or signal and the channel or signal being less than the predefined threshold (Takeda, paragraph [0070], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDSCH is QCLed with the CORESET); or 
the quasi-co-location reference signal set of each port group of one channel or signal in response to the time interval between the control information scheduling the channel or signal and the channel or signal being less than the predefined threshold (Takeda, paragraph [0070], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDSCH is QCLed with the CORESET); 
wherein the parameter information is determined according to signaling information or a predefined rule, and the signaling information comprises higher layer signaling information which is not non-physical layer signaling information (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH, TCI states configured through RRC signaling).

Regarding claim 32, Takeda in view of R1-1720630 discloses the method of claim 30, the port group satisfies the following feature: the maximum number of port groups comprised in one channel or signal (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH; paragraph [0070], PDSCH is QCLed with the CORESET) being related to a number of CORESET groups (R1-1720630, page 9, section 2.1.2.3, UE can be configured with multiple CORESETs in the same slot).

Regarding claim 35, Takeda in view of R1-1720630 discloses the method of claim 1, wherein in condition that the time interval between a data channel or a CSI-RS resource and control signaling scheduling the channel or signal is less than a predefined threshold, the method further comprises: determining a quasi-co-location reference signal set of the port group of the channel or signal according to a quasi-co-location reference signal set notified by first control signaling, wherein the first control signaling comprises higher layer signaling which is not non-physical layer signaling (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH, TCI states configured through RRC signaling).

Regarding claim 52, Takeda in view of R1-1720630 discloses the method of claim 1, further comprising: 
determining A quasi-co-location reference signal sets corresponding to one DMRS port (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH); 
transmitting a channel or signal on the one DMRS port according to the A quasi-co-location reference signal sets (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH); 
wherein the one DMRS port and reference signals in each reference signal set in the A quasi-co-location reference signal sets have a quasi-co-location relationship with respect to a type of quasi-co-location parameters, and A is an integer greater than or equal to 1 (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH).

Regarding claim 55, Takeda in view of R1-1720630 discloses the method of claim 52, comprising A frequency domain resource sets of the one DMRS corresponding to the A quasi-co-location reference signal sets; A time domain resource sets of the one DMRS corresponding to the A quasi-co-location reference signal sets (Takeda, Fig. 1B, QCL set with first stage DCI and QCL set with second stage DCI are different resource sets in frequency and time domain).

Regarding claim 72, Takeda in view of R1-1720630 discloses the method of claim 1, wherein in condition that a time interval between a data channel or a CSI-RS resource and control signaling scheduling the channel or signal is less than a predefined threshold (Takeda, paragraph [0070], time offset between first stage DCI and second stage DCI is smaller than a given threshold, PDSCH is QCLed with the CORESET), the method further comprises: 
acquiring the quasi-co-location reference signal set of the channel or signal (Takeda, paragraph [0067], first-stage DCI indicates QCL information for the PDSCH and the second-stage DCI) according to at least one piece of the following information: 
whether a control channel scheduling the channel or signal and the channel or signal belong to the same frequency bandwidth (Takeda, Figs. 1A, 1B; paragraph [0056], user terminal controls receiving the PDSCH based on the BWP of the first-stage DCI); or 
judging whether a predefined condition is satisfied and determining the quasi-co-location reference signal set of the channel or signal according to the judging result, wherein the predefined condition comprises: none of quasi-co-location reference signal sets list configured for a frequency bandwidth comprising quasi-co-location reference signals associated with a spatial receiver parameter; 
wherein the frequency bandwidth corresponds to one serving cell or one bandwidth part (Takeda, Figs. 1A, 1B; paragraph [0056], user terminal controls receiving the PDSCH based on the BWP of the first-stage DCI).

Regarding claim 77, Takeda in view of R1-1720630 discloses the method of claim 72, wherein in condition that the control channel scheduling the channel or signal and the channel or signal belong to different frequency bandwidths (Takeda, Figs. 1B), the method further comprises one of: 
acquiring the quasi-co-location reference signal set of the channel or signal according to higher layer signaling information (Takeda, paragraph [0030], user terminal configured with a number of RS sets, TCI state information indicates which RSs hold QCL relationships with the DMRS port for the PDSCH, TCI states configured through RRC signaling); 
acquiring the quasi-co-location reference signal set of the channel or signal according to a first item of a quasi-co-location reference signal set list configured for a frequency bandwidth where the channel or signal is located (Takeda, Figs. 1A, 1B; paragraph [0056], user terminal controls receiving the PDSCH based on the BWP of the first-stage DCI); or 
in response to the control channel scheduling the channel or signal and the channel or signal belonging to different frequency bandwidths (Takeda, Figs. 1B), the control channel scheduling the channel or signal comprising quasi-co-location reference signal indication information of the channel or signal (Takeda, Figs. 1A, 1B; paragraph [0056], user terminal controls receiving the PDSCH based on the BWP of the first-stage DCI).

Claim 99 is rejected under substantially the same rationale as claim 1.

Regarding claim 100, Takeda in view of R1-1720630 discloses the method of claim 4, wherein an identifier (ID) of a CORESET group where a CORESET is located is configured in configuration information of the CORESET; and/or in condition that configuration information of a CORESET does not includes the ID of a CORESET group, the CORESET belongs to a first CORESET group by default (Takeda, paragraph [0070], CORESET having the lowest index).

Regarding claim 101, Takeda in view of R1-1720630 discloses a device for determining a quasi-co-location reference signal set, comprising a processor and a computer-readable storage medium, wherein the computer-readable storage medium stores instructions, wherein when executed by the processor, the instructions implement the method for determining the quasi-co-location reference signal set of any one of claim 1 (Takeda, paragraphs [0188]-[0190], computer readable medium executes instructions).


Claim(s) 62 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of R1-1720630, and further in view of Moon et al. (US 2020/0187236).

Regarding claim 62, Takeda in view of R1-1720630 discloses the method of claim 1, further comprising: 
determining a processing mode of a channel or signal according to configuration information of at least one of N channels or signals (Takeda, paragraph [0028], transmission configuration indicator (TCI) state includes QCL information about DMRS for PDSCH; paragraph [0039]-[0040], TCI information including QCL of the PDCCH); 
wherein N is an integer greater than or equal to 2 (Takeda, paragraph [0008], PDSCH, PDCCH; paragraph [0031], CSI-RS, DMRS); and 
processing the channel or signal in the determined processing mode (Takeda, paragraph [0009], receive downlink channel based on state of transmission configuration indicator); 
wherein the determined processing mode comprises: determining a spatial receiver parameter of the N channels or signals (Takeda, paragraph [0028], transmission configuration indicator (TCI) state includes QCL information about DMRS for PDSCH; paragraph [0039]-[0040], TCI information including QCL of the PDCCH).

Takeda does not explicitly disclose in response to N channels or signals at a same occasion colliding, determining a priority of a parameter of the N channels or signals.

Moon discloses in response to N channels or signals at a same occasion colliding, determining a processing mode of a channel or signal according to configuration information of at least one of the N channels or signals (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured; paragraph [0182], PDCCCH higher priority than PDCCH); 
wherein N is an integer greater than or equal to 2 (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured; paragraph [0182], PDCCCH higher priority than PDCCH); and 
processing the channel or signal in the determined processing mode (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured); 
wherein the determined processing mode comprises: determining a priority of a receiver parameter of the N channels or signals (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured; paragraph [0182], PDCCCH higher priority than PDCCH).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure channel priorities to resolve collisions in the invention of Takeda.  The motivation to combine the references would have been to receive communications on channels that would collide.

Regarding claim 64, Takeda in view of R1-1720630, and further in view of Moon discloses the signal processing method of claim 62, in response to the channel being a control channel, the priority (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured; paragraph [0182], PDCCCH higher priority than PDCCH) of the spatial receive parameter of the N channels (Takeda, paragraph [0028], transmission configuration indicator (TCI) state includes QCL information about DMRS for PDSCH; paragraph [0039]-[0040], TCI information including QCL of the PDCCH) satisfies at least one of the following features: 
a priority of a search space set with a lower search space set identifier in search space sets in which the control channel is located is higher than a priority of a search space set with a higher search space set identifier in the search space sets in which the control channel is located; 
a priority of a common search space set or a group of search space sets being higher than a priority of a search space set (Moon, paragraph [0175], priorities of overlapping control resource sets may be configured; paragraph [0182], PDCCCH higher priority than PDCCH); 
a priority of a search space set with a long period is higher than a priority of a search space set with a short period.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/               Examiner, Art Unit 2466                                                                                                                                                                                         
/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466